As filed with the Securities and Exchange Commission on October 14, 2010 Registration Nos. 33-54126 811-07332 SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 96x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 100 x BLACKROCK FUNDS III (Exact Name of Registrant as Specified in Charter) 400 Howard Street San Francisco, CA 94105 (Address of Principal Executive Offices) Registrant’s Telephone Number: 1-800-882-0052 John Perlowski BlackRock Funds III 55 East 52nd Street New York, New York 10055 (Name and Address of Agent for Service) With copiesto: John MacKinnon, Esq. Sidley Austin LLP 787 Seventh Avenue New York, New York 10019 Andrew Josef, Esq. BlackRock Institutional Trust Company, N.A. 400 Howard Street San Francisco, CA 94105 It is proposed that this filing will become effective (check appropriate box) oimmediately upon filing pursuant to paragraph (b) xon November 12, 2010 pursuant to paragraph (b) o60 days after filing pursuant to paragraph (a)(1) oon (date) pursuant to paragraph (a)(1) of Rule 485 o75 days after filing pursuant to paragraph (a)(2) oon (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 96 under the Securities Act of 1933, as amended (the “Securities Act”) (Amendment No. 100 under the Investment Company Act of 1940, as amended (the “1940 Act”)) to the registration statement on Form N-1A (the “Registration Statement”) of BlackRock Funds III (the “Registrant”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act solely for the purpose of delaying, untilNovember 12, 2010, the effectiveness of the registration statement for the CoreAlpha Bond Fund Class S shares(the “Fund”), filed in Post-Effective Amendment No. 72 on May 13, 2009, pursuant to paragraph (a) of Rule 485 under the Securities Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act as follows: PEA No. Date Filed Automatic Effective Date 73 July 24, 2009 August 17, 2009 74 August 14, 2009 September 1, 2009 75 August 31, 2009 September 30, 2009 76 September 29, 2009 October 29, 2009 77 October 28, 2009 November 27, 2009 79 November 25, 2009 December 21, 2009 80 December 18, 2009 January 11, 2010 82 January 8, 2010 February 7, 2010 83 February 5, 2010 March 7, 2010 85 March 5, 2010 April 4, 2010 86 April 1, 2010 May 1, 2010 89 April 30, 2010 May 30, 2010 90 May 28, 2010 June 25, 2010 92 June 24, 2010 July 23, 2010 93 July 22, 2010 August 20, 2010 94 August 19, 2010 September 17, 2010 95 September 16, 2010 October 15, 2010 This Post-Effective Amendment No. 96 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 72 to the Registrant’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the "Securities Act"), and the Investment Company Act of 1940, as amended, BlackRock Funds III (the "Registrant") certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) under the Securities Act and duly caused this Post-Effective Amendment No. 96 to the Registration Statement on Form N-1A of the Registrant, to be signed on behalf of the Registrant by the undersigned, duly authorized, in the City of New York and the State of New York on the 14th day of October 2010. BLACKROCK FUNDS III By/s/ John Perlowski John Perlowski President and Chief Executive Officer (Chief Executive Officer) Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.96 to the Registration Statement on Form N-1A of the Registrant has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ John Perlowski President and Chief Executive Officer (Chief Executive Officer) October 14, 2010 John Perlowski /s/ Neal J. Andrews Chief Financial Officer October 14, 2010 Neal J. Andrews Richard S. Davis* Trustee October 14, 2010 Richard S. Davis Henry Gabbay* Trustee October 14, 2010 Henry Gabbay David O. Beim* Trustee October 14, 2010 David O. Beim Ronald W. Forbes* Trustee October 14, 2010 Ronald W. Forbes Dr. Matina S. Horner* Trustee October 14, 2010 Dr. Matina S. Horner Rodney D. Johnson* Trustee October 14, 2010 Rodney D. Johnson Herbert I. London* Trustee October 14, 2010 Herbert I. London Cynthia A. Montgomery* Trustee October 14, 2010 Cynthia A. Montgomery Joseph P. Platt, Jr.* Trustee October 14, 2010 Joseph P. Platt, Jr. Robert C. Robb, Jr.* Trustee October 14, 2010 Robert C. Robb, Jr. Toby Rosenblatt* Trustee October 14, 2010 Toby Rosenblatt Kenneth L. Urish* Trustee October 14, 2010 Kenneth L. Urish Frederick W. Winter* Trustee October 14, 2010 Frederick W. Winter *By: /s/ Edward B. Baer October 14, 2010 Edward B. Baer (Attorney-In-Fact) * Powers of Attorney, each dated December 3, 2009, for Richard S. Davis, Henry Gabbay, David O. Beim, Ronald W. Forbes, Dr. Matina S. Horner, Rodney D. Johnson, Herbert I. London, Cynthia A. Montgomery, Joseph P. Platt, Jr., Robert C. Robb, Jr., Toby Rosenblatt, Kenneth L. Urish and Frederick W. Winter are incorporated by reference to Post-Effective Amendment No. 84, filed March 2, 2010.
